                    Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 1 of 144



        1 JOHN ULIN (SBN 165524)
            Email: julin@troygould.com
        2 AMY STALLING (SBN 316353)
            Email: astalling@troygould.com
        3 TROYGOULD PC
            1801 Century Park East, 16th Floor
        4 Los Angeles, CA 90067-2367
            Telephone:      (310) 553-4441
        5 Facsimile:        (310) 201-4746

        6 Attorneys for Plaintiff
            MAFFICK LLC
        7
        8                                  UNITED STATES DISTRICT COURT

        9                                 NORTHERN DISTRICT OF CALIFORNIA

       10
       11 MAFFICK LLC, a Delaware limited liability      Case No.
            company,
       12                                                DECLARATION OF ANISSA NAOUAI IN
                            Plaintiff,                   SUPPORT OF PLAINTIFF’S EX PARTE
       13                                                APPLICATION FOR A TEMPORARY
                      v.                                 RESTRAINING ORDER AND ORDER TO
       14                                                SHOW CAUSE RE: PRELIMINARY
            FACEBOOK, INC., a Delaware corporation,      INJUNCTION
       15 and Does 1-10, inclusive,
       16                   Defendants.

       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
TroyGould
   PC
            - 0.0
                    Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 2 of 144



        1             I, ANISSA NAOUAI, declare as follows:

        2             1.    I am the CEO of Maffick LLC (“Maffick”), the plaintiff in this case. Except where

        3 indicated, I make this declaration of my own personal knowledge in support of Maffick’s Ex Parte
        4 Application for a Temporary Restraining Order and Order to Show Cause Re Preliminary
        5 Injunction (the “Ex Parte Application”). If called upon to do so, I could and would testify
        6 competently to the matters stated below.
        7             2.    Since July 29, 2019, Maffick, LLC (“Maffick”) has been a single member, manager-

        8 managed limited liability company organized under the laws of the State of Delaware, on or about
        9 July 29, 2019. I have always been and remain its sole member, manager and CEO. Attached
       10 hereto as “Exhibit 1” is a true and correct copy of Maffick’s Operating Agreement.
       11             3.    I am a United States citizen and I live and work in Los Angeles, California.

       12             4.    Maffick is a social media company that focuses on social media optimization and

       13 brand development. Attached hereto as “Exhibit 2” is a true and correct copy of the relevant pages
       14 of Maffick’s Optimization Policy (“MOP”) cited in support of the Ex Parte Application, which
       15 include Maffick’s editorial policy and mission statement. The remainder of the document contains
       16 commercially sensitive material that Maffick considers confidential.
       17             5.    Maffick operates three social media channels on Facebook and Instagram: “In the

       18 Now,” “Soapbox,” and “WasteEd.” Its revenue is derived from monetization of social media
       19 content, including sponsored advertising for branded content that is promoted on its social media
       20 channels, e-commerce sales of Maffick’s own merchandise, and the re-sale of original content that
       21 is created for its channels.
       22             6.    Maffick’s channel “In the Now” is directed toward a community of mindful media

       23 consumers and is centered around important, curious and purpose-driven content. Maffick’s most
       24 popular channel, it tells stories about social justice, everyday heroism, acts of kindness and doing
       25 good where it matters most to its 4.8 million followers. Examples of recent stories include a
       26 delivery man who received a surprise gift from a customer, a man whose family was killed in a
       27 plane crash, and lessons we can learn from indigenous people about connectedness.
       28
TroyGould
   PC
            - 0.0
                    Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 3 of 144



        1             7.    Maffick’s channel “Waste Ed” focuses on environmental issues and sustainability,

        2 both in the content it delivers, and the companies and brands promoted on the channel. Examples
        3 of recent stories include an eleven-year-old who recycled nearly one million cans, a trach picking
        4 action figure, and the relocation of a one-hundred-year-old tree. Maffick also promotes the sale of
        5 environmentally conscious products.
        6             8.    Maffick’s channel “Soapbox” delivers political opinion and seeks to expose

        7 hypocrisy across the political spectrum. Examples of recent stories include an Iraq War veteran
        8 relating his experiences, a video of Nelson Mandela responding to a reporter who was critical of
        9 him, and a finding that prison sentences are 20% longer for black men than for white men for
       10 similar crimes.
       11             9.    Maffick’s channels are intentionally non-partisan and do not seek to represent any

       12 one point of view. Our mission statement makes clear that there are more than two sides to every
       13 story and we actively seeks to produce content that rises above any one perspective to tell stories in
       14 a neutral manner that encourages its audience to form their own opinions. Maffick determines
       15 what content to post based on analytical data from CrownTangle and Tubular Labs concerning
       16 audience preferences. Editorial control resides with me and Maffick’s Head of Vision, Amanda
       17 Getty.
       18             10.   While Maffick is not a news organization, we adhere to journalistic standards in

       19 publishing, with a particular emphasis on transparency around independence and diversity of
       20 sources. Maffick fact checks to protect against disseminating misinformation and verifies original
       21 videos not only for copyright and licensing purposes, but for accountability. In the case of
       22 conflicting reports, Maffick bases the choice to run a story on the availability of three independent
       23 collaborations. Maffick cites both information and media sources on screen and/or in our social
       24 copy, cites all statistics and hard facts on which opinion pieces are based, and clearly identifies
       25 archival footage to avoid audience confusion as to when an event took place.
       26             11.   Maffick has an express policy on accountability and corrections which provides:

       27 “We acknowledge our mistakes when we make them and we’re eager to learn from them. If we get
       28 it wrong, we take it down. Period. And we have systems in place to ensure that the chances of us
TroyGould
   PC
            - 0.0
                    Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 4 of 144



        1 getting it wrong are slim. In the event of a harmless mistake that can’t be changed immediately
        2 (like a typo in a video), we leave the post active until engagement dies down, and then we expire it.
        3 If needed we add updates to comments/descriptions to ensure we’re providing the best information
        4 we have. We have not had an instance in which we’re required to publish a statement, but in the
        5 event that we do, we will make it clear publicly we understand where we went wrong.”
        6             12.   Maffick has a global production team based in Los Angeles, Berlin and Moscow and

        7 final editorial control rests with our leadership in Los Angeles. No Russian governmental entities
        8 or officials have any input into editorial decisions at Maffick or any of its social media channels.
        9             13.   In 2019, Maffick won several awards for its excellence in digital media including

       10 “Media Agency of the Year” from Digiday, the Shorty Award for Best Overall Facebook Presence,
       11 and the Lovie Award for Best Viral Video. Maffick’s film about “fast fashion” was recently
       12 selected for the Los Angeles Fashion Film Festival and the United Nations Association Film
       13 Festival.
       14             14.   On May 18, 2020, Facebook contacted Maffick and threatened to shut down all of

       15 our social media pages by May 22, 2020, unless Maffick posted a disclosure on all of its accounts
       16 stating that Maffick is “a brand of Maffick Media, which is owned and operated by Ruptly GmbH,
       17 a subsidiary of RT news.”
       18             15.   Maffick is not owned or operated by Ruptly GmbH (“Ruptly”) and is not a brand of

       19 Maffick Media GmbH (“Maffick Media”). Ruptly is a part-owner of an inactive German entity,
       20 Maffick Media, in which I owned a 49% interest. Maffick Media no longer does business of any
       21 kind.
       22             16.   In July 2019, I formed an entirely new entity known as Maffick, LLC, a Delaware

       23 company, in which neither Maffick Media nor Ruptly has any involvement. While I chose to
       24 continuing using the “Maffick” name for the new LLC, Maffick LLC is not related to or associated
       25 with Maffick Media (or Ruptly). The social media pages at issue were created by me, are owned
       26 by my company, Maffick, LLC, and have been continually operated and controlled by me. I have
       27 and always have had final editorial control over what is posted on those pages.
       28
TroyGould
   PC
            - 0.0
                    Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 5 of 144



        1             17.   On May 19, 2020, Maffick responded to Facebook, indicating that its social media

        2 pages were actually owned by Maffick, LLC, an independent U.S. company owned and operated
        3 by me - a United States citizen - and that complying with Facebook’s demand that it disclose
        4 publicly that it was “owned and operated by Ruptly GmbH, a subsidiary of RT news” would
        5 require Maffick to publish inaccurate information. Facebook did not respond.
        6             18.   Maffick reached out to Facebook again on May 20, 21 and 22 seeking to resolve the

        7 situation without having to post the false information Facebook was demanding, but Facebook did
        8 not respond to any of those communications either.
        9             19.   By May 22, 2020, I was concerned that Facebook would shut down Maffick’s pages

       10 completely as it had threatened to do, so as a temporary, stop-gap measure, Maffick posted the
       11 phrase “Affiliated with RT” in the “About” section of Soapbox’s Facebook and Instagram
       12 accounts, because Soapbox is a channel that posts what could be considered “political” content.
       13 My intention was to compromise, to keep Maffick’s pages from being removed altogether, and to
       14 engage in further dialogue with Facebook, so that Maffick would not be required to post inaccurate
       15 information on any of its pages that would mislead its users and the general public. At the same
       16 time, Maffick reached out again to Facebook and again received no response.
       17             20.   On June 5, 2020, without reaching out to Maffick beforehand, Facebook published a

       18 notice on the “Page Transparency” section of Maffick’s pages, In the Now, Waste Ed, and
       19 Soapbox, indicating that each is “Russia state-controlled media” (“the Notice”).
       20             21.   On June 30, 2020, Maffick initiated an appeal through Facebook’s designated

       21 appeal process. Facebook has not adjudicated the appeal or agreed to remove the Notice.
       22             22.   The Notice is false. Maffick is not controlled operationally or editorially by the

       23 Russian government or by Russian state entities or officials.
       24             23.   The false Notice now appears on every social media post by In the Now, Waste Ed,

       25 and Soapbox. It also appears on advertisements on Waste Ed’s sponsored and e-commerce posts,
       26 falsely suggesting that merchandise offered by Maffick’s business partners is somehow associated
       27 with the Russian state. Attached hereto as “Exhibit 3” is a true and correct copy of screenshots that
       28
TroyGould
   PC
            - 0.0
                    Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 6 of 144



        1 were taken by Maffick showing the Notice on recent posts and on e-commerce offerings of third-
        2 party products.
        3             24.   The Notice immediately resulted in negative comments from visitors to Maffick’s

        4 social media pages. Attached hereto as “Exhibit 4” is a true and correct copy of screenshots of
        5 negative comments from users of Maffick’s Facebook pages that refer to the SCME Notice.
        6             25.   Facebook’s false designation of Maffick’s social media pages as “Russia state-

        7 controlled media” has had a devastating effect on Maffick’s reputation and business opportunities
        8 and relationships. Maffick’s monetization from its Facebook pages for July has dropped by 50%
        9 from its monthly average for 2020. Maffick is also seeing a 74% decrease in the “reach” of its
       10 social media – an analytics metric that refers to the number of users who have come across
       11 particular content on a social media platform. Tubular Labs, which tracks activity on social media,
       12 ranked Maffick’s “In the Now” in the top ten U.S. Facebook pages for news and politics for May
       13 and June 2020, based on numbers of views. Maffick expects that ranking to fall precipitously for
       14 July.
       15             26.   Maffick has existing contracts with various brands and organizations and it earns

       16 substantial revenue by advertising and marketing through these strategic partnerships. Maffick has
       17 also been actively expanding its paid partnerships, especially with companies producing sustainable
       18 and eco-friendly product lines, and has been developing additional branding to provide health and
       19 mindfulness content.
       20
       21
       22
       23
       24
       25
       26
       27
       28
TroyGould
   PC
            - 0.0
                    Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 7 of 144




                    I declare under penalty of perjury that the foregoing is true and correct.
        2
        3
                    Ex«"red on this 2~'• day of Joly, 21JQ0, at Los
        4
        5
        6                                                              ANISSA NAOUAI
        7
        8
        9
       10
       II
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
rroyGould
   PC
            - 0.0
        Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 8 of 144




            EXHIBIT 1

- 0.0
DocuSign Envelope ID: 2CD13BE3-49D1-465B-BE91-2432C6B1AD8D
                      Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 9 of 144




                                   LIMITED LIABILITY COMPANY AGREEMENT
                                                     OF
                                                MAFFICK LLC

                          THIS LIMITED LIABILITY COMPANY AGREEMENT OF MAFFICK LLC
            (this “Agreement”) is made and entered into as of July 30, 2019, by Anissa Naouai, a resident of
            Highland Park, California, as the sole member (the “Member”), with reference to the following
            facts:

                            A.    MAFFICK LLC, a Delaware limited liability company (the “Company”),
            was duly formed under the Delaware Limited Liability Company Act (currently Chapter 18 of
            Title 6 of the Delaware Code) (the “Act”) on July 29, 2019 by the filing of a Certificate of
            Formation (“Certificate of Formation”).

                          B.    The Member wishes to establish the terms of this Agreement as the
            governing document of the Company.

                             NOW, THEREFORE, the Member agrees as follows:

                         1.     Name. The name of the Company will be “Maffick LLC.” The Member
            may change the name of the Company at any time and may operate under a fictitious business
            name as the Member so decide.

                            2.      Purpose. The purpose of the Company is to engage in any lawful business
            or activity for which a limited liability company may be organized under the Act; provided that
            the Company will not conduct any banking, insurance or trust company business.

                            3.    Principal Office. The principal office of the Company will be at such
            location as the Manager (as defined below) may designate from time to time, which need not be
            in the State of Delaware.

                            4.     Management Decisions. The Company will be managed by a “Manager”
            appointed by the Member. Anissa Naouai is hereby appointed as the initial Manager of the
            Company, and she will hold such office until a successor is appointed by the Member. The
            Manager will be responsible for the day to day management of the Company's business and will
            have all rights and powers generally conferred by law or necessary, advisable or consistent in
            connection therewith.

                            5.      Membership Interests. The Member’s interest in the Company will be
            represented by the rights she has under this Agreement and by units (“Units”) issued by the
            Company to the Member. The initial class of Units is Class A Units. Each Class A Unit
            represents a fractional part of the interest of the holder thereof in profits, losses and distributions

                                                               1
DocuSign Envelope ID: 2CD13BE3-49D1-465B-BE91-2432C6B1AD8D
                     Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 10 of 144




            of the Company. The Member is hereby issued 10,000,000 Class A Units, representing one
            hundred percent (100%) of the interests in the Company.

                         6.    Capital Contributions. The Member will make capital contributions to the
            Company in amounts determined by the Manager.

                         7.      Allocations of Tax Items. For so long as the Member is the sole member
            of the Company, the Member shall treat all items of income, gain, loss, deduction, and credit of
            the Company as its own for U.S. federal income tax purposes.

                            8.    Distributions. Distributable cash (as determined by the Manager) will be
            distributed to the Member in accordance with her membership interest.

                             9.      Dissolution. The Company will dissolve upon the written consent of the
            Member.

                             10.     New Members. New Members will be admitted upon the consent of the
            Manager.

                           11.    Agent For Service of Process. The registered office of the Company in the
            State of Delaware will be the initial registered office designated in the Certificate of Formation or
            such other office (which need not be a place of business of the Company) as the Manager may
            designate from time to time in the manner provided by law. The registered agent of the
            Company in the State of Delaware will be the initial registered agent designated in the Certificate
            of Formation, or such other person or persons as the Manager may designate from time to time in
            the manner provided by law.

                             12.     Miscellaneous.

                                   a. Applicable Law. This Agreement will, in all respects, be governed by
            the laws of the State of Delaware.

                                     b. Severability. Nothing contained herein will be construed so as to
            require the commission of any act contrary to law, and wherever there is any conflict between
            any provisions contained herein and any present or future statute, law, ordinance or regulation,
            the latter will prevail; but the provision of this Agreement which is affected will be curtailed and
            limited only to the extent necessary to bring it within the requirements of the law.

                                    c. Further Assurances. The Member hereto will execute and deliver any
            and all additional papers, documents and other assurances, and will do any and all acts and things
            reasonably necessary in connection with the performance of his/her/their obligations hereunder to
            carry out the intent of the parties hereto.



                                                             2
DocuSign Envelope ID: 2CD13BE3-49D1-465B-BE91-2432C6B1AD8D
                      Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 11 of 144




                                  d. Modifications or Amendments. No amendment, change or
            modification of this Agreement will be valid, unless in writing and signed by the Member(s).

                                    e. Entire Agreement. This Agreement contains the sole and entire
            agreement and understanding of the Member with respect to the entire subject matter hereof, and
            any and all prior discussions, negotiations, commitments or understandings related hereto, if any,
            are hereby merged herein. No representations, oral or otherwise, express or implied, other than
            those specifically referred to in this Agreement or any exhibits contemplated thereby, have been
            made by the Member. No other agreements not specifically contained herein, oral or otherwise,
            will be deemed to exist or to bind any of the parties hereto.

                                   f. Number and Gender. In this Agreement, the masculine, feminine or
            neuter gender, and the singular or plural number, will each be deemed to include the others
            whenever the context so requires.

                                   g. Captions. The captions appearing at the commencement of the
            sections hereof are descriptive only and for convenience in reference. Should there be any
            conflict between any such caption and the section at the head of which it appears, the section and
            not such caption will control and govern in the construction of this Agreement.

                            IN WITNESS WHEREOF, the Member has executed this Agreement as of the
            date and at the place first above written.

                                                             SOLE MEMBER:



                                                             By:
                                                             Name: Anissa Naouai




            4849-1319-7214, v. 1


                                                               3
        Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 12 of 144




          EXHIBIT 2

                                       2
- 0.0
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 13 of 144




M​AFFICK O
         ​ ​PTIMIZATION P
                        ​ O
                          ​ LICY
             (​MOP​)




                         July 2019


INTERNAL COMPANY DOCUMENT
    PLEASE DO NOT SHARE
       Case 3:20-cv-05222-JD Document 3-2MAFFICK  OPTIMIZATION
                                          Filed 07/29/20 Page 14POLICY
                                                                 of 144 (​MOP​):




See also M
         ​ AFFICK STYLE GUIDE
See also MAFFICK VISUAL STYLE GUIDE (link forthcoming)
See also MAFFICK TEAM HANDBOOK (link forthcoming)



                         MAFFICK MISSION

Maffick​ i​ s a ​boisterous celebration​ of our beautiful world and all of its
crazy stories.

Maffick was born with a single mission: to use social media for good. We’ve
built three channels that live on social and celebrate the world and all of its
crazy stories. Each of these channels have developed into highly engaged
and passionate communities, comprising over 5 million active followers. With
instant access to such a large and purpose-driven audience, we create
campaigns for some of the most positive brands in the world, and distribute
them across our network. Maffick is the best way for ethical brands to
connect with ethical consumers.

WE ARE sharable stories that matter. Stories that grab you by the brain and
get inside your head. Stories that challenge what you think you know about
how the world works, and how you work in it. Stories that change you.

We ARE NOT cable news. We are not partisan. We are not politically correct.
We are not an echo chamber.

We’re bigger than “both sides of the story.” We know there are more sides
than two.

Our channels each serve a diverse community of social media users, but are
united by the common goal of inspiring positive change.




                                                                                   ​1
       Case 3:20-cv-05222-JD Document 3-2MAFFICK  OPTIMIZATION
                                          Filed 07/29/20 Page 15POLICY
                                                                 of 144 (​MOP​):




In the Now​ is Maffick’s flagship brand. We are a community of mindful media

consumers around important, curious and purpose-driven content. We tell

stories about social justice, everyday heroism, acts of kindness and doing

good where it matters most. ITN’s snackable short- and mid-format videos

are made for sharing; they’re about what’s happening now, but not always

what everyone’s talking about. Mind-bending human stories to make you

stop, be here NOW, and pay attention.


Waste-Ed​: From little things we can do every day to better the world, to big

ideas that take the world by storm. The planet is in crisis; We give you the

numbers to prove it and the solutions to make a difference. We promote real

green companies with branded content campaigns that celebrate

eco-innovation, and we sell sustainable products directly to conscious

consumers who want to do better. We don’t have to be doomed to the legacy

they want to leave us. Sustainability in everything.


Soapbox​: Not News. Unpopular opinions expressed loudly. Unapologetically

telling it like it is, especially about the stuff they don’t want you to know

about. Taking on the bullsh*tters and uncovering what's really going on, from

North Korea to Saudi Arabia to Venezuela. Soapbox is an op-ed platform like

none other. No Filter. Seriously.




                                                                                   ​2
         Case 3:20-cv-05222-JD Document 3-2MAFFICK  OPTIMIZATION
                                            Filed 07/29/20 Page 16POLICY
                                                                   of 144 (​MOP​):




                   MAFFICK EDITORIAL POLICY
                                      July 2019

All editorial decisions at Maffick are rooted in Maffick Optimization Policy, an internal
company document written by Anissa Naouai and Amanda Getty, that outlines
brand mission and best practices for the optimization of visual media.


We fact check to protect against disseminating misinformation, including verifying
original videos for both copyright and licensing purposes, and accountability. In the
case of conflicting reports, we base the choice to run a story on the availability of 3
independent corroborations. We identify archive footage clearly to avoid audience
confusion as to when an event took place.


We are not a news outlet, and we don’t identify our work as journalistic, but we do
uphold common journalistic ethical standards in our publishing. Within reason given
our platform, we cite both information and media sources on screen and/or in our
social copy. We cite all statistics and hard facts on which an opinion piece is based.


We acknowledge our mistakes when we make them and we’re eager to learn from
them. If we get it wrong, we take it down. Period. And we have systems in place to
ensure that the chances of us getting it wrong are slim. In the event of a harmless
mistake that can’t be changed immediately (like a typo in a video), we leave the post
active until engagement dies down, and then we expire it. If needed we add updates
to comments/descriptions to ensure we’re providing the best information we have.
We have not had an instance in which we’re required to publish a statement, but in
the event that we do, we will make it clear publicly we understand where we went
wrong.


All Maffick channels are regulated by these guidelines.




                                                                                            ​27
        Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 17 of 144




             EXHIBIT 3

                                       3
- 0.0
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 18 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 19 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 20 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 21 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 22 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 23 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 24 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 25 of 144
        Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 26 of 144




             EXHIBIT 4

                                       4
- 0.0
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 27 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 28 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 29 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 30 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 31 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 32 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 33 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 34 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 35 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 36 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 37 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 38 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 39 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 40 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 41 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 42 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 43 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 44 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 45 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 46 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 47 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 48 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 49 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 50 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 51 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 52 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 53 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 54 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 55 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 56 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 57 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 58 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 59 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 60 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 61 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 62 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 63 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 64 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 65 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 66 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 67 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 68 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 69 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 70 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 71 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 72 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 73 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 74 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 75 of 144
         Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 76 of 144


JUNE 5th -June 13th
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 77 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 78 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 79 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 80 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 81 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 82 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 83 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 84 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 85 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 86 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 87 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 88 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 89 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 90 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 91 of 144
          Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 92 of 144


June 14th-20th
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 93 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 94 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 95 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 96 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 97 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 98 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 99 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 100 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 101 of 144
          Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 102 of 144


July 21-24th
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 103 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 104 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 105 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 106 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 107 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 108 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 109 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 110 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 111 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 112 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 113 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 114 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 115 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 116 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 117 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 118 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 119 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 120 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 121 of 144
        Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 122 of 144


Soapbox Facebook Messages
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 123 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 124 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 125 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 126 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 127 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 128 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 129 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 130 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 131 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 132 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 133 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 134 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 135 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 136 of 144
         Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 137 of 144


Emails
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 138 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 139 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 140 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 141 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 142 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 143 of 144
Case 3:20-cv-05222-JD Document 3-2 Filed 07/29/20 Page 144 of 144
